Citation Nr: 1034197	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  06-33 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Rogers, Law Clerk







INTRODUCTION

The Veteran served on active duty in the Army National Guard from 
June 10, 1985 to July 31, 1985.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

The Board notes that a claim for service connection for a left 
knee disability was previously denied by in a September 1988 
decision.  However, subsequent to that determination, an 
additional service treatment record was received, and such record 
is relevant to this claim.  Thus, in accordance with 38 C.F.R. § 
3.156(c)(1) (2009), this claim will now be reconsidered on the 
merits.  Accordingly, the Board has characterized the issue as 
listed on the title page.

Additionally, a Travel Board hearing was requested and scheduled 
for April 2008; however, in a February 2008 handwritten letter, 
the Veteran stated that he was unable to attend the hearing due 
to his incarceration at that time.  As the Veteran has not 
requested that the hearing be rescheduled, the Board deems the 
Veteran's request for such a hearing to be withdrawn.  See 38 
C.F.R. § 20.704 (2009).

For reasons explained below, the issue of entitlement to service 
connection for a left knee disability is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.


REMAND

After a review of the record, the Board observes that further 
development is required prior to adjudicating the Veteran's claim 
of entitlement to service connection for a left knee disability.

The Veteran's service treatment records show that at the time of 
his pre-enlistment examination in November 1984, he appeared to 
be healthy and in good overall physical condition, and deemed to 
be qualified for service.  The Veteran entered active duty on 
June 10, 1985.  While in basic training, the Veteran sought 
treatment on June 28, 1985, for left knee pain and swelling of 
one day's duration, due to a twisting mechanism while crawling.  
A prior history of a ligament injury with swelling and aspiration 
two months prior to service while practicing karate was reported.  
The previous injury caused the Veteran to have fluid removed from 
his left knee twice in May 1984.  Consequently, due to the 
Veteran's inability to physically perform military duties with 
his left knee condition, he was discharged from the Army National 
Guard in July 1984 due to his left knee condition existing prior 
to service and was not being aggravated thereby.  His service 
personnel records reveal that he signed a form checking off that 
he concurred with the conclusion that the condition existed prior 
to service and was not aggravated by service.  The Veteran did 
not choose the other options on that form indicating disagreement 
with the findings because the condition did not exist prior to 
entry, or the option that the preexisting condition was 
aggravated by service.

In December 1985, following discharge from military service, the 
Veteran underwent an arthroscopy of his left knee.  The post 
operative diagnosis was flap tear of the lateral meniscus and old 
complete tear of the anterior cruciate ligament (ACL).   

In August 1997, the Veteran reported a history of an injury to 
his knee about 2 1/2 years prior where he sustained a tear to his 
ACL.  In the history section of the MRI report, it was noted the 
Veteran had fallen and had anterior knee pain.  Results of the 
MRI showed a probable tear of the ACL and a complex tear of the 
medial meniscus.  In late August 1997, he underwent an ACL 
reconstruction and a partial medial meniscectomy. 

There is no medical evidence in the file dated subsequent to 
December 1997.  To establish service connection, the evidence 
must establish the presence of a current disability.  In 
addition, the Board notes that during the Veteran's original 
claim in March 1988, he did not cooperate with requests for 
information concerning the medical providers who treated his knee 
injury prior to service.  On remand, the Veteran should be asked 
to identify all medical providers who treated him for his left 
knee condition, to include the physician treating his pre-service 
knee injury in 1985 as well as any current treatment providers, 
including the correctional facility where he has been 
incarcerated.  

If evidence showing a current left knee disability is provided, 
then the Veteran should be afforded a VA orthopedic examination, 
if possible, in order to obtain a medical opinion as to whether 
his current disability is related to the documented left knee 
injury sustained while on active duty or to any preexisting 
disorder that was permanently aggravated by service.  See 
McLendon v Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, 
addresses, and approximate dates of 
treatment of all health care providers, 
both VA and private, who have treated him 
for his left knee disability at any time, 
to specifically include his treatment prior 
to active duty in 1985 as well as current 
treatment provided by the correctional 
institution where he is incarcerated.  
After securing any necessary release, the 
RO/AMC should request any records 
identified which are not duplicates of 
those contained in the claims file.  If any 
requested records are unavailable, then the 
file should be annotated as such and the 
Veteran should be so notified.

2.  If evidence of current disability of 
the left knee is obtained in response to 
Item 1, then schedule the Veteran for a VA 
orthopedic examination by a physician to 
determine the nature and extent of any 
orthopedic disabilities pertaining to the 
left knee, and to obtain an opinion as to 
whether any such disorders are possibly 
related to service or to any preexisting 
disorder that was permanently aggravated by 
service.  The claims file must be provided 
to and be reviewed by the examiner in 
conjunction with the examination.  Any 
tests or studies deemed necessary should be 
conducted, and the results should be 
reported in detail.  If arrangements for an 
examination cannot be accomplished due to 
the Veteran's incarceration, then forward 
the claims file to a VA orthopedic 
specialist for review and to obtain the 
requested opinions.   

Following review of the claims file (and 
examination if conducted) the physician 
should address whether preexisting left 
knee injury, described as a ligament injury 
requiring fluid removal twice, was 
permanently worsened beyond natural 
progression by the "twisting mechanism 
while crawling" injury noted in the service 
treatment records.  Specifically, the 
examiner should address the following:
 
a.	Please address the significance of the 
finding of an "old complete tear of the 
anterior cruciate ligament" during 
surgery in December 1985, and indicate 
whether such indicates that the ACL tear 
occurred prior to service.  

b.	Provide an opinion as to whether the tear 
of the lateral meniscus noted in the 
December 1985 operative report occurred 
prior to service or was result of the 
June 1985 "twisting mechanism while 
crawling" injury which occurred two 
weeks into basic training.  

c.	If the examiner finds that the ACL and/or 
the medial meniscus tears existed prior 
to service, provide an opinion as to 
whether the preexisting left knee injury 
was permanently worsened beyond normal 
progression by the "twisting mechanism 
while crawling" injury noted in the 
service treatment records.

d.	Provide an opinion as to whether the 
current left knee disability is related 
to a left knee condition that arose in 
service or was worsened beyond normal 
progress in service.  In rendering this 
opinion, the examiner should address 
whether the post-service August 1997 
complex tear of the medial meniscus is 
related to or a maturation of the ACL and 
lateral meniscus tear, or whether such 
represents a distinct and unrelated 
injury.

A complete rationale for all opinions 
expressed should be provided.

3.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  If 
the benefits sought on appeal remain 
denied, then the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  
The case should then be returned to the 
Board for further appellate consideration, 
if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


